— Order unanimously affirmed, with costs, for the reasons stated in the memorandum decision at Special Term (Kasler, J.). We add only that since the complaint does not allege a cause of action arising from the acts in New York of one Ken Winters, who is claimed by plaintiff to have acted as defendant’s agent, there is no basis for jurisdiction over defendant under CPLR 302 (subd [a], par 1). (Appeal from order of Supreme Court, Erie County, Kasler, J. — dismiss complaint.) Present — Dillon, P. J., Hancock, Jr., Doerr, Denman and Boomer, JJ.